Bill for divorce. The chancellor decided that under the usual order oi reference to a master, in a suit for divorce on the ground of adultery, to take proof of all flip material facts charged in the bill and to report such proof to the court with his opinion thereon, the master should require proof of the facts which are necessary to give this court jurisdiction of the case. That he should also examine the witnesses as to whether there has been any condonation of the offence by the complainant, by cohabitation with the guilty party, after being informed of the adultery.
That where the defendant admits the adultery by the answer or by permitting the bill to be taken as confessed, the court requires proof of the facts necessary to give jurisdiction, as well as proof of the adultery, to prevent collusion between the parties.
*37That the facto necessary to give the court jurisdiction of such a case are, that the marriage took place in this state, or that one or both of the parties resided here where the adultery was committed, or at the time of the commencement of the suit.
The master in this case having merely reported as to the adultery, without stating whether the other averments in the bill were true, the report was referred back to him to take further proof.